office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 ---------- postf-125720-12 third party communication none date of communication not applicable uilc date date to associate area_counsel small_business self employed area from chief branch office of associate chief_counsel income_tax accounting subject ------------------------------------ postf-125720-12 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend ------------------------------------ -------------------- ------- ------- ------- ------- ------- -------------------------- ----------------------- ----------- taxpayers promoter year year year year year date date state state statute -------------------------------------------------- t u v w x ----------- --------------- --------------- ------------------ ------------- postf-125720-12 ----------- ------------- y z issues whether a payment in year of tax_liabilities penalties and interest for year through year in the amount of dollar_figurex pursuant to a closing_agreement with the service under the gsi is deductible by taxpayers in year in the amount of dollar_figurez whether a settlement payment in the amount of dollar_figurey received in year by taxpayers from promoter an accounting firm accused of negligence in providing tax_advice to taxpayers is included in their year gross_income or is excluded from gross_income as a return_of_capital conclusions taxpayers may not deduct the tax penalties and interest they paid pursuant to a closing_agreement with the service taxpayers may not exclude from their year gross_income as a return_of_capital the settlement payment received from promoter facts taxpayers h w are married taxpayers who used the cash_receipts_and_disbursements_method of accounting they filed joint income_tax returns for calendar_year through year h operated an automobile dealership which he reported on his schedule c form_1040 as an unincorporated sole_proprietorship h’s participation in an abusive management s_corporation employee_stock_ownership_plan esop during year through year resulted in his voluntary participation in the global_settlement initiative gsi to resolve federal tax_liabilities related penalties and statutory interest taxpayers executed the closing_agreement under the gsi on date and made the settlement payment in the amount of dollar_figurex on that same date as set forth in the closing_agreement the total gsi payment for year through year is composed of income_tax liabilities for such years in the amount of dollar_figurew penalties in the amount of dollar_figurev and statutory interest in the amount of dollar_figureu in their response to the rar taxpayers state that the year payment was slightly less than dollar_figurez the slightly different numbers however do not affect our conclusions as to the tax treatment the closing_agreement was accepted on behalf of the commissioner on date paragraph of the closing_agreement under the gsi provides that taxpayers are not entitled to any other deductions and or losses relating to the transaction sec_1 except as set forth in the transactions are defined in the closing_agreement as the abusive management s_corporation_esop transaction postf-125720-12 paragraph subparagraph e no transaction deductions or losses are allowed under paragraph subparagraph e for either h or w promoter provided accounting and tax services to taxpayers promoter recommended the abusive esop to taxpayers in year taxpayers sued promoter in a state court for accountant malpractice breach of contract breach of fiduciary duty and violation of state statute in settlement of the lawsuit promoter paid a lump sum of dollar_figurey to taxpayers in year for a general release of all claims the agreement did not allocate the proceeds among the claims settled taxpayers did not include the settlement proceeds in their year gross_income moreover they claimed a schedule c deduction in the amount of dollar_figurez consisting of the year gsi payment in the amount of dollar_figurex reduced by the dollar_figurey settlement payment from promoter taxpayers claim that had promoter prepared and filed the necessary documents with the irs they would have been entitled to certain deductions and exclusions on their income_tax returns for taxable years beginning in year and ending in year taxpayers assert that the basis for this claim is the opinion of a former tege counsel employee promoter’s several failures taxpayers argue caused them to participate in the gsi and to pay more tax ie under the closing_agreement than they would have otherwise owed law and analysis issue - deductions taxpayers assert that they are entitled to a deduction for a loss under sec_165 taxpayers state that the amount of the loss is based upon their unreimbursed additional income_tax_liability from the failed transaction they claim that the amount of the taxes is just a measure of the amount of the loss and the deduction for the loss is not a deduction of federal income taxes however taxpayers cite to no authority permitting a deduction under sec_165 for a loss attributable to payment of federal income taxes penalties and or interest taxpayers’ quotations from 40_bta_333 acq 1957_1_cb_4 are inapposite because that case did not address a loss for purposes of sec_165 and did not address the nondeductibility of federal income taxes later codified in sec_275 by section of the revenue act of publaw_88_272 furthermore to the extent taxpayers argue that the loss is related to the transactions rather than a deduction of federal income taxes paragraph of the closing_agreement precludes any such loss in form and substance taxpayers paid federal income taxes penalties and interest and they are attempting to deduct those federal income taxes penalties and interest under the facts of this case any deduction for payment of federal_income_tax is clearly prohibited by sec_275 also any deduction for payment of accuracy-related_penalties is prohibited we note that the legal opinion dated december year does not address this issue postf-125720-12 under sec_162 sec_212 and sec_165 finally no deduction is allowed under sec_163 for payment of interest under the facts of this case a income_tax sec_261 provides that in computing taxable_income no deduction is allowed in respect of the items specified in part ix of subchapter_b of chapter of the code part ix contains sec_275 sec_275 provides the general_rule that no deduction is allowed for federal income taxes see also sec_1_275-1 and sec_1_164-2 cf sec_164 consequently taxpayers are not entitled to a deduction under sec_165 sec_162 and sec_212 with respect to the payment4 of federal income taxes b penalties taxpayers were liable for and paid penalties under sec_6662 but not for any applicable excise_tax under sec_4973 sections and f of the closing_agreement sec_6662 imposes an accuracy-related_penalty and is part of subchapter_a of chapter of the code sec_165 allows subject_to certain limitations a deduction for a loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise however a deduction is not allowed under sec_165 when it would frustrate a sharply defined public policy revrul_77_126 1977_1_cb_47 the reach of the public policy exception under sec_165 is at least co-extensive and in our opinion broader than the reach of sec_162 905_f2d_667 2d cir it is well settled that sec_162 applies to civil penalties imposed under chapter of the code sec_1_162-21 reid v commissioner tcmemo_1981_677 see also 77_tc_1255 taxpayers are not entitled to a deduction under sec_165 sec_162 and sec_212 with respect to the payment of accuracy-related_penalties c interest sec_163 provides the general_rule that a deduction is allowed for all interest_paid or accrued within the taxable_year on indebtedness sec_163 provides that in the case of a taxpayer other than a corporation no deduction is allowed for personal_interest paid_or_accrued during the taxable_year sec_163 defines the term personal_interest it is well settled that interest_paid on individual tax_liabilities relating to income because it is not critical to the outcome in this case we are not addressing the effect if any of sec_6665 penalties included in references to tax and sec_6601 interest included in references to tax on the scope of sec_275 with respect to a deduction other than under sec_165 taxpayers would need to show that they paid a deductible amount during the tax_year at issue because they use the cash_receipts_and_disbursements_method of accounting sec_461 and sec_1_461-1 similarly no deduction is allowed under sec_212 sec_1_212-1 postf-125720-12 from a sole_proprietorship is treated as nondeductible personal_interest sec_1_163-9t powerstein v commissioner tcmemo_2011_271 and the cases cited therein taxpayers are not entitled to a deduction for the payment of interest issue -- return_of_capital theory except as otherwise provided in the internal_revenue_code a taxpayer must include in gross_income all income from whatever source derived sec_61 the supreme court has long recognized that the definition of gross_income sweeps broadly and reflects congress’ intent to exert the full measure of its taxing power and to bring within the definition of gross_income any accession to wealth 515_us_323 504_us_229 accordingly any receipt of funds by a taxpayer is presumed to be gross_income unless the taxpayer can demonstrate that the accession fits into one of the exclusions created by other sections of the code see 348_us_426 whether the proceeds recovered in a lawsuit or settlement thereof constitute an item_of_gross_income under sec_61 depends on the nature of the claim and the actual basis for settlement revrul_81_277 1981_2_cb_14 if the recovery represents damages for lost profits it is taxed as ordinary_income if the recovery constitutes a replacement of lost capital it is treated as a non-taxable return_of_capital id citing 40_bta_333 acq 1957_1_cb_4 and revrul_57_47 1957_1_cb_23 in clark the taxpayers on the advice of their return preparer made an irrevocable election to file a joint federal_income_tax return rather than separate returns the service subsequently determined a deficiency against taxpayers because the return preparer claimed a larger than permissible deduction for capital losses had the taxpayers filed separate returns their combined tax_liability would have been significantly less than the amount_paid with their joint_return as recompense for his error the tax_return_preparer indemnified the taxpayers for the difference the service included the indemnification payment in the taxpayers’ gross_income under the theory that it constituted payment of taxpayers’ taxes see 279_us_716 the board rejected the service’s treatment stating that the taxpayer paid his own taxes and that the indemnification payment was not qua taxes but compensation_for taxpayer’s loss in the present case taxpayers assert that damages recovered for improper tax_advice constitute a return_of_capital under clark and revrul_57_47 the damages recovered by taxpayers here are distinguishable from the indemnity payments in clark and revrul_57_47 where the tax_return preparer’s error caused the taxpayers to pay more than their minimum proper federal_income_tax liabilities on the underlying transactions the additional federal_income_tax paid pursuant to the closing_agreement was not due to an error made by promoter on taxpayers’ income_tax return but postf-125720-12 on an alleged failure to provide accounting and tax_advice that may have reduced taxpayers’ federal_income_tax liability accordingly the damage recovery does not constitute a non-taxable return_of_capital and must be included in taxpayers’ gross_income case development hazards and other considerations we note that the year schedule c for h includes a deduction of dollar_figuret on line legal and professional services this could be for legal fees related to the litigation against promoter if so such amounts are not deductible on schedule c but are deductible on schedule a because they are not ordinary and necessary expenses of the taxpayer’s trade_or_business see generally sec_162 and sec_212 507_f3d_857 5th cir aff’g tcmemo_2005_250 cf sec_62 such amounts are related to the income arising from the dollar_figurey payment from promoter which is reportable on line of form_1040 not on schedule c please call if you have any further questions
